     Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 1 of 32


                                                                        FILED
                                                                 U.S. DISTRICT COURT
                                                                     AUGUCTa 0:V.

                                                                2019 HAR-7 PH U-23
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIARI^
                                 AUGUSTA DIVISION                   ^0. D b i.

UNITED STATES,

V.                                           Case No. l:17-cr-34(JRH)(BKE)

REALITY WINNER



      MEMORANDUM OF LAW IN SUPPORT OF REPORTERS COMMITTEE FOR
      FREEDOM OF THE PRESS'S MOTION TO INTERVENE FOR THE LIMITED
      PURPOSE OF SEEKING ACCESS TO CERTAIN SEALED COURT RECOIUOS
                             RELATED TO THIS ACTION

 David E. Hudson                            Bruce D. Brown*
     Ga. Bar No. 374450                     Katie Townsend*
 Hull Barrett                               Linda Moon*
 SunTrust Bank Building, 801 Broad Street   The Reporters Committee for
 Seventh Floor                               Freedom of the Press
 Augusta, GA 30901                          1156 15th St. NW,Suite 1020
 Tel:(706) 722-4481                         Washington,DC 20005
                                            Tel:(202)795-9300
 Peter C. Canfield
  Ga. Bar No. 107748                        *0/Counselfor Applicant the Reporters
 Meredith C. Kincaid                        Committeefor Freedom ofthe Press
  Ga. Bar No. 148549
 Jones Day
 1420 Peachtree Street, NE, Suite 800
 Atlanta, GA 30309
 Tel:(404) 521-3939
 Counsel ofRecordfor Applicant the
 Reporters Committeefor Freedom ofthe
 Press
  Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 2 of 32




                               TABLE OF CONTENTS

                                                                                      Page

TABLE OF AUTHORITIES                                                                   "
PRELIMINARY STATEMENT                                                                   1
FACTUAL BACKGROUND                                                                      2
ARGUMENT                                                                                5
     I.    The Press and the Public Have a Strong Interest In Access To The Sealed
           Warrant Materials, PR/TT Materials, and Section 2703(d) Materials            5
     II.   The Press and the Public Have a Constitutional and Common Law Right
           to Access the Sealed Warrant Materials, PR/TT Materials, and Section
           2703(d) Materials                                                            9
           A.     The First Amendment and Common Law Rights of Access Apply
                  to Warrant Materials                                                 10
           B.     The First Amendment and Common Law Rights of Access Apply
                  to the Section 2703(d)and PR/TT Materials                            14
     in.   The Press and the Public Have Both a Constitutional and Common Law
           Right of Access to Court Docket Sheets Reflecting the Warrant Materials,
           PR/TT Materials, and Section 2703(d) Materials                              19
     IV.   The Government Cannot Meet Its Burden to Overcome the Presumption of
           Access to the Warrant Materials, PR/TT Materials, and Section 2703(d)
           Materials                                                                   20
           A.     The Government Cannot Demonstrate a Compelling Interest That
                  Justifies the Continued Sealing of the Warrant, Section 2703(d),
                  and PR/TT Materials                                                  20
           B.     The Government Cannot Overcome the Strong Common Law
                  Presumption in Favor of Disclosure ofthe Warrant, Section
                  2703(d), and PR/TT Materials                                         21
CONCLUSION                                                                             22
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 3 of 32




                                TABLE OF AUTHORITIES

                                                                                    Page

Federal Cases


Ball Sun Co. v. Goetz,
   886 F.2d 60(4th Cir. 1989)                                                      13, 14

Chicago Tribune Co. v. Bridgestone/Firestone, Inc.,
   263 F.3d 1304(11th Cir. 2001)                                                  passim

Doe V. Pub. Citizen,
   749 F.3d 246(4th Cir. 2014)                                                        19

Hartford Courant Co. v. Pellegrino,
   380 F.3d 83(2d Cir. 2004)                                                          19

Hesed El v. Poff,
   No. l:18-CV-079,2018 WL4688720(S.D. Ga. Sept. 28,2018)                             13

In re Alexander Grant & Co. Litigation,
   820 F.2d 352(11th Cir. 1987)                                                        5

In re App. ofLeopold to Unseal Certain Elec. Surveillance Appls. & Orders,
    300 F. Supp. 3d 61 (D.D.C. 2018)                                                  16

In re Appl. ofN.Y. Times Co.for Access to Certain Sealed Court Records,
    585 F. Supp. 2d 83(D.D.C. 2008)                                          10,11,15, 16

In re Appl. ofNewsday, Inc.,
    895 F.2d 74(2d Cir. 1990)                                                         14

In re the Appl. ofReporters Comm.for Freedom ofthe Pressfor Access to
    Certain Sealed Court Records(Donald Sachtleben),
    17-mc-8 (S.D. Ind. June 12, 2017), ECF No.3                                        8

In re the Appl. ofReporters Comm.for Freedom ofthe Pressfor Access to
   Certain Sealed Court Records (Terry Albury),
   18-mc-85(D. Minn. Nov. 29, 2018), ECF No.6                                     8,9,23
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 4 of 32




In re the Appl. ofReporters Comm.for Freedom ofthe Pressfor Access to
   Certain Sealed Court Records(Thomas Andrew Drake),
   17-CV-169(D. Md. June 27,2017),ECF No. 18                                           8
In re Appl. ofthe U.S.for an Order Pursuant to 18 U.S.C. Section 2703(d),
    830 F. Supp. 2d 114(E.D. Va. 2011)                                         17,20,21

In re Four Search Warrants,
   945 F. Supp. 1563(N.D. Ga. 1996)                                                    13
In re Macon Tel. Pub. Co.,
   900 F. Supp.489(M.D. Ga. 1995)                                                  13,14

In re Petition ofTribune Co.,
   784 F.2d 1518(11th Cir. 1986)                                                        5

In re Sealing & Non-Disclosure ofPR/TT/2703(D) Orders,
    562 F. Supp. 2d 876(S.D. Tex. 2008)                                                17

In re Search ofFair Finance,
   692 F.3d 424(6th Cir. 2012)                                                         14

In re Search Warrantfor Secretarial Area Outside Office ofGunn,
   855 F. 2d 569(8th Cir. 1988)                                                   passim

In re United Statesfor an Order Pursuant to 18 U.S.C. Section 2703(D),
    707 F.3d 283 (4th Cir. 2013)                                            16, 17, 18, 19

in the matter of United States v. Reality Winner,
    Case No. 1:17-cr-34(S.D. Ga. 2017)                                                 22

Matter ofAppl. & Aff.for a Search Warrant,
   923 F.2d 324(4th Cir. 1991)                                                         14

Matter ofthe Appl. ofWP Co.,
    No. 16-mc-351(BAH),2016 WL 1604976(D.D.C. Apr. 1, 2016)                     8, 10, 12

Matter ofSearch ofOffice Suitesfor World & Islam Studies Enter.,
   925 F. Supp. 738(M.D. Fla. 1996)                                                12, 13




                                                111
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 5 of 32




Newman V. GraddicK
   696 F.2d 796(11th Cir. 1983)                                    6,10,20

Nixon V. Warner Commc'ns,
   435 U.S. 589(1978)                                                    9

Press-Enter. Co. v. Superior Courts
   464 U.S. 501 (1984)                                               6,20

Press-Enter. Co. v. Superior Courts
   478 U.S. 1 (1986)                                                     9

Richmond Newspapers, Inc. v. Virginia,
   448 U.S. 555(1980)                                                 6,7

Sheppard v. Maxwell,
   384 U.S. 333(1966)                                                    6

Smith V. U.S. District Court,
   956 F.2d 647(7th Cir. 1992)                                        7,21

Times Mirror Co. v. United States,
   873 F.2d 1210(9th Cir.1989)                                          13

Tri-Cty. Wholesale Distributors, Inc. v. Wine Grp., Inc.,
    565 F. App'x 477(6th Cir. 2012)                                     19

United States v. Amodeo,
   71 F.3d 1044(2d Cir. 1995)                                           21

United States v. Aref,
   533 F.3d 72(2d Cir. 2008)                                             7

United States v. Business ofCuster Battlefield Museum and Store,
   658 F.3d 1188 (9th Cir. 2011)                                         14

United States v. Cohen,
    18-cr-602(WHP)(S.D.N.Y. Feb. 7,2019)                                 13

United States v. El-Sayegh,
   131 F.3d 158(D.C. Cir. 1997)                                          15



                                              - IV
    Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 6 of 32




United States v. Gonzales,
   150 F.3d 1246 (10th Cir. 1998)                                                  15
United States v. Kotty
   380 F. Supp. 2d 1122(C.D. Cal. 2004), affd on other grounds, 135 Fed.
   App'x 69(9th Cir. 2005)                                                         11
United States v. Loughner,
   769 F. Supp. 2d 1188(D. Ariz. 2011)                                             11
United States V. Ochoa-Vasquez,
   428 F.3d 1015(11th Cir. 2005)                                                   10
United States v. Shenberg,
   791 F. Supp. 292(S.D. Fla. 1991)                                                12
United States V. Valenti,
   987 F.2d 708(11th Cir. 1993)                                            9,10,19, 20
United States v. Winner,
   No. l:17-cr-34(JRH)(BKE)(S.D. Ga. Aug. 23,2018),ECF No.324                   2,3,4

Federal Statutes


18U.S.C                                                                             1

18 U.S.C.§ 793(e)                                                                   2

18U.S.C. §§ 2701-2712                                                                1

18 U.S.C. § 2703(a),(b)(1),(c)(l)-(2)                                               5

18 U.S.C.§ 2703(d)                                                              passim

18 use.§2702(d), 13-mc-460                                                          8

18 U.S.C.§ 2703 ofthe Stored Communications Act                                     5

18 U.S.C. §§3121-3127                                                             1,5

18 U.S.C. §3123(a)(1)                                                        15,16,18
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 7 of 32




Espionage Act                                                                    ^
Pen Register Act                                                                 ^
Pen Register and Trap and Trace Devices Under the Foreign Intelligence
   Surveillance Act                                                              ^

SCA                                                                          passim

Stored Communications Act                                                         ^

Rules


Federal Rule of Criminal Procedure 41                                            15

Regulations


28 C.F.R. §50.10                                                                 12

Order Granting Mot. to Unseal, Winner                                             3

Constitutional Provisions


First Amendment                                                              passim

Fourth Amendment                                                                 11

Other Authorities


Amanda Holpuch, Reality Winner: NSA contractorjailedforfive years over
   classified report leak, Guardian, Aug. 23,2018, https://perma.cc/MA2N-
   5VFK:                                                                          4

Ann E. Marimow,Justice Department's scrutiny ofFox News reporter James
   Rosen in leak case drawsfire, Wash. Post, May 20,2013                         11

Billy Perrigo, President Trump Calls 5-Year Prison Sentencefor NSA
    Whistleblower Reality Winner 'Unfair,'Time, Aug. 24, 2018,
    https://perma.cc/G936-JBXV                                                    4

Charlie Savage et at. Reality Winner, NS.A. Contractor Accused ofLeak, Was
    Undone by Trail ofClues, N.Y. Times, June 6,2017                              4



                                            - VI -
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 8 of 32




Election, Intercept, June 5, 2017, httDs://Derma.cc/H48N-RUZD                        4

Erik Wemple,Seizing Journalists' Records: An Outrage That Obama
   'Normalized'For Trump, Wash. Post, June 8, 2018                                   8

Fox News                                                                       8, 11,12

,https://perma.cc/090D-AXVU:                                            !            4

(June 2015), httDs://oig.iustice.gov/reports/2015/-o1506.pdf                         5

Keep Rosen's Warrant Secret, New Yorker, May 24, 2013, http://bit.lv/lTD3How        12

Kerry Howley, 'The World's Biggest Terrorist Has a Pikachu Bedspread,'n. Y           4

NY. Times                                                                           10


Press-Enterprise 1                                                                  20

Press-Enterprise II                                                                 11

The Washington Post                                                                 12

Suspects


Id^U                                                                                 3

478 U.S. at 13-14                                                                   20




                                              Vll
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 9 of 32




                                PRELIMINARY STATEMENT


       The Reporters Committee for Freedom ofthe Press(the "Reporters Committee") moves

to intervene in this case for the limited purpose of seeking access to certain sealed court records

related to the action, specifically, any and all applications and supporting documents, including

affidavits, conceming the completed "leak" investigation and now-concluded criminal

prosecution of Reality Leigh Winner("Winner")(hereinafter, the "Winner Matter")seeking any

of the following; any court orders granting or denying any ofthe following; and any other court

records related to the following, such as retums, motions to seal, and docket sheets:

   •       any search warrant, regardless of whether the warrant was issued or executed,

           including warrants under the Stored Communications Act("SCA"),see 18 U.S.C.

           §§ 2701-2712,that relates to the Winner Matter (collectively,"Warrant Materials");

   •       authorization for the use ofany pen register or trap and trace device pursuant to 18

           U.S.C. §§3121-3127, regardless of whether such authorization was granted or a pen

           register or trap and trace device was used, that relates to the Winner Matter

           (collectively,"PR/TT Materials"); and

   •       any order pursuant to 18 U.S.C. § 2703(d)ofthe SCA,regardless of whether or not

           the order was issued or executed, that relates to the Winner Matter (collectively,

           "Section 2703(d) Materials").

        Contrary to the constitutional and common law presumptions of public access to court

records, court filings of this type are routinely maintained under seal indefinitely, without any

compelling or countervailing interest necessitating such sealing, and are generally not reflected

on publicly available dockets. Accordingly,the Reporters Committee does not Icnow the
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 10 of 32




magistrate case number(s) associated with the Warrant Materials, PR/TT Materials, and Section
2703(d)Materials it seeks to unseal.

       The United States government's prosecution of Winner for disclosing classified national
defense information to a news media outlet was and remains the subject of intense public

interest. Unsealing the Warrant Materials,PR/TT Materials, and Section 2703(d) Materials will
shed light on the government's investigation and prosecution of Winner, which has now
concluded, and will also provide the public and the press with valuable insight into the
government's approach to so-called *'leak" investigations and prosecutions more generally.
In particular, unsealing ofthese materials will help inform the press and the public about the
government's use of electronic surveillance tools like PR/TT devices and Section 2703(d)orders
in connection with such investigations.

                                 FACTUAL BACKGROUND


       1.      The government's investigation and prosecution of Winner for disclosing
               information to a news media outlet.

       From in or about February 2017 through in or about June 2017, Winner was employed as

a contractor with a private corporation and was assigned to the National Security Agency

("NSA"), during which time she held a TOP SECRET//Sensitive Compartmented Information
("SCI")security clearance and had access to national defense and classified information.
See Plea Agreement 2a, United States v. Winner, No. l:17-cr-34(JRH)(BKE)(^'"Winnef)

(S.D. Ga. Aug. 23,2018),EOF No. 324; Gov't's Sentencing Mem. at 1, Winner(S.D. Ga. Aug.

14,2018), ECFNo.320.

        On June 26,2018, Winner pled guilty in this Court to one count of unlawful retention and

transmission of national defense information, in violation of 18 U.S.C. § 793(e)). See Change of
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 11 of 32




Guilty Plea, Winner(S.D. Ga. June 26,2018),ECF No.316; Plea Agreement ^ 1; Superseding
Indictment, Winner(S.D. Ga. Sept. 6,2017),ECF No. 72. The Court accepted Winner's guilty
plea and, on August 23,2018,sentenced her to 63 months' imprisonment,followed by three
years ofsupervised release, and ordered her to pay a $100 assessment. See Judgment, Winner
(S.D. Ga. Aug. 24,2018), ECF No. 327.

       The Superseding Indictment states that on or about May 9,2017 Winner "printed and
improperly removed classified intelligence reporting...and unlawfully retained it."
Superseding Indictment ^11. It further states that on or about May 9,2017 Winner "unlawfully
transmitted the intelligence reporting to an online news outlet(the "News Outlet")." /o?. ^ 13. In

the Plea Agreement, Winner agreed to a set offacts, including to the fact that"[o]n or about May
9,2017,[she] unlawfully transmitted the Intelligence Report" to the News Outlet, which was
"not authorized to receive or possess the Intelligence Report." Plea Agreement     2m-2n.

       On June 3,2017, a search warrant was executed at Winner's residence. Gov't's

Sentencing Mem. at 2; Appl. for a Search Warrant, Winner (S.D. Ga. June 3,2017),ECF No. 1.
The application and search warrant were initially filed under seal, but were unsealed on June 5,
2017 upon the government's motion to unseal after the criminal complaint and arrest warrant had
been issued and filed publicly. Gov't's Mot. to Unseal     2-5, Winner(S.D. Ga. June 5,2017),

ECF No. 3; Order Granting Mot. to Unseal, Winner(S.D. Ga. June 5,2017),ECF No.4.

       On June 5,2017, The Intercept published the classified Intelligence Report that Winner

admitted to have "removed" from its authorized location,"unlawfully retained," and "unlawfully

transmitted" to the News Outlet. Plea Agreement       2h,2m; Matthew Cole et al., Top-Secret
  Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 12 of 32




NSA Report Details Russian Hacking Effort Days Before 2016 Election, Intercept, June 5,2017,
https://perma.cc/H48N-RUZD.

       Winner is the first person to be sentenced under the Espionage Act under the Trump

administration for disclosing classified information to a news outlet, and the government's

investigation and prosecution of Winner have been a subject of intense public interest and
extensive media coverage. See, e.g., Charlie Savage et al., Reality Winner, N.S.A. Contractor

Accused ofLeak, Was Undone by Trail ofClues, N.Y.Times, June 6,2017,
https://perma.cc/F9KR-67RB: Kerry Howley, 'The World's Biggest Terrorist Has a Pikachu
Bedspread,'N.Y. Magazine, Dec. 25,2017, https://perma.cc/090D-AXVU; Amanda Holpuch,
Reality Winner: NSA contractorjailedforfive years over classified report leak. Guardian, Aug.

23,2018, https://Derma.cc/MA2N-5VFK: Billy Perrigo,President Trump Calls 5-Year Prison
Sentencefor NSA Whistleblower Reality Winner 'Unfair,'Time, Aug. 24,2018,
https://Derma.cc/G936-JBXV.

       2.      Warrant Materials, PR/TT Materials, and Section 2703(d)Materials related
               to the Winner Matter remain under seal.

       Documents filed with the Court in the Winner prosecution indicate that the government

sought and obtained at least one search warrant in connection with the Winner Matter. See Appl.
for a Search Warrant. The affidavit filed in support ofthe application for that search warrant

states that the govemment determined that Winner "had e-mail communication with the News

Outlet on or about March 30,2017, and March 31, 2017." Aff. of Justin C. Garrick 16, Winner

(S.D. Ga. June 3,2017),ECF No. 1-3. Thus, the govemment may have also obtained additional




                                                4-
     Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 13 of 32




search warrants, including warrants under the SCA,pen register or trap and trace orders,' and/or
Section 2703(d) orders^ from the district court in the course of its investigation.

        The Reporters Committee is not aware ofany other search warrants, orders authorizing

the use of pen registers and/or trap and trace devices, or Section 2703(d)orders, or any

applications or other materials related thereto, connected to the Winner Matter that have been
unsealed. The Reporters Committee therefore requests that any and all such court records—

including docket sheets—^be unsealed, and that, to the extent necessary to facilitate such

unsealing, the U.S. Attorney's Office be directed to provide a list of the specific magistrate case

numbers associated with the applications and orders sought to be unsealed by this Motion.
                                            ARGUMENT


I.      The Press and the Public Have a Strong Interest In Access To The Sealed Warrant
        Materials,PR/TT Materials, and Section 2703(d) Materials.

        The right ofthe press and public to intervene to seek access to court records has long

been beyond dispute. See, e.g., In re Petition ofTribune Co., 784 F.2d 1518, 1521 (If'' Cir.
1986)("The press has standing to intervene in actions in which it is otherwise not a party in

order to petition for access to court proceedings and records."); In re Alexander Grant & Co.


' Pen registers and trap and trace devices are law enforcement surveillance tools the use of which is
governed by 18 U.S.C. §§ 3121-3127(the "Pen Register Act" or "PRA")."Pen registers record
telephone numbers, e-mail addresses, and other dialing, routing, addressing, or signaling information
that is transmitted by instruments or facilities—^such as telephones or computers—that carry wire or
electronic communications." OIG,A Review ofthe FBI's Use ofPen Register and Trap and Trace
Devices Under the Foreign Intelligence Surveillance Act in 2007 through 2009 — Executive
Summary at 1 (June 2015), https://oig.iusticc.gov/reports/2015/-ol 506.pdf. "Trap and trace devices
record similar information that is received by such instruments or facilities." Id.
^ Under 18 U.S.C. § 2703 ofthe Stored Communications Act("SCA")a court may issue an order
authorizing the government to, inter alia, require electronic communication service or remote
computing service providers to disclose certain communications metadata related to a subscriber or
customer. 18 U.S.C. § 2703 (a),(b)(1),(c)(l)-(2).



                                                   5-
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 14 of 32




Litigation, 820 F.2d 352,254(11th Cir. 1987); Newman v. Graddick,696 F.2d 796,800(11th
Cir. 1983). [PCCl]

       Openness is "an indispensable attribute" of our judicial system. Richmond Newspapers,
Inc. V. Virginia,448 U.S. 555,569(1980). It guards against unfairness and inequity in the
application oflaws, as "the sure knowledge that anyone is free to attend gives assurance that
established procedures are being followed and that deviations will become known." Press-Enter.
Co. V. Superior Court,464 U.S. 501,508(1984){^'Press-Enterprise F). And, perhaps just as
importantly, access "fosters an appearance offairness, thereby heightening public respect for the
judicial process," and "permits the public to participate in and serve as a check upon the judicial
process—an essential component in our stmcture ofself-government." Newman v. Graddick,
696 F.2d 796,801 (11th Cir. 1983)(quoting Globe Newspaper Co. v. Superior Courtfor Norfolk
Cty., 457 U.S. 596,606(1982)). "People in an open society do not demand infallibility from
their institutions, but it is difficult for them to accept what they are prohibited from observing."

Richmond Newspapers,448 U.S. at 572.

        The U.S. Supreme Court has recognized that the news media plays a vital role in
facilitating public monitoring ofthe judicial system.

               A responsible press has always been regarded the handmaiden of
               effective judicial administration, especially in the criminal
               field       The press does not simply publish information about
               trials but guards against the miscarriage ofjustice by subjecting the
               police, prosecutors, and judicial processes to extensive public
               scrutiny and criticism.

Sheppardv. Maxwell,384 U.S. 333,350(1966). Thus,"[w]hile media representatives enjoy the
same right of access as the public," they frequently "function[] as surrogates for the public" by.




                                                  6-
  Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 15 of 32




for example, attending proceedings, reviewing court documents, and reporting on judicial
matters to the public at large. Richmond Newspapers,448 U.S. at 573.
       For these reasons, it is well-settled that the public and the press have a right of access to
court documents, generally, that arise from the public's interest in observing the consideration
and disposition of matters by federal courts. See Chicago Tribune Co. v. Bridgestone/Firestone,
Inc., 263 F.3d 1304,1310-11, 1314(11th Cir. 2001)(^'Bridgestone/Firestone")(recognizing the
media and the public's qualified First Amendment and common law right of access to criminal
and civil proceedings but holding that such a right does not extend to materials exchanged during
discovery).

       The public's right ofaccess is especially strong in matters, like the Winner Matter, that
concern actions taken by the executive branch. As the U.S. Court of Appeals for the Seventh
Circuit has explained,"in such circumstances, the public's right to know what the executive
branch is about coalesces with the concomitant right ofthe citizenry to appraise the judicial

branch." Smith v. U.S. District Court, 956 F.2d 647,650(7th Cir. 1992)i^'Smith")(quoting

F.T.C. V. Standard Fin. Mgmt. Corp., 830 F.2d 404,410(1st Cir. 1987)); see also United States

V. Aref, 533 F.3d 72,83(2d Cir. 2008)(stating the "courts must impede scrutiny of the exercise

of[judicial]judgment only in the rarest of circumstances," especially "when a judicial decision
accedes to the requests of a coordinate branch").

        Further, the press and the public have a particularly powerful interest in obtaining access

to the specific court records that are the subject of this Motion. The government routinely uses

warrants, orders authorizing the use of pen registers and trap and trace devices, and Section

2703(d) orders in leak investigations and prosecutions of individuals for unauthorized



                                                 -7-
  Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 16 of 32




disclosures of information to members ofthe news media, and they raise particular concerns

when they are used to obtain journalists' communications records. See Erik Wemple,Seizing

Journalists'Records: An Outrage That Obama 'Normalized'For Trump, Wash. Post, June 8,

2018, https://perma.cc/4BCN-YHWR;see also, e.g.,Applfor Search Warrantfor E-mail
Account[redacted]@gmailcom. No. l:10-mj-00291 (AK)(D.D.C. Nov. 7,2011)(government

application for an SCA warrant for e-mail communications of Fox News reporter James Rosen in
connection with a leak investigation); In re Appl ofthe United Statesfor an Order Pursuant to

18 use §2703(d), 13-mc-460(AK)(D.D.C. May 7,2013), ECF No. 1 (government

application for a Section 2703(d)order for a reporter's electronic communications records in
connection with a leak investigation).

       The Reporters Committee has sought access to warrant, PR/TT,and Section 2703(d)
materials in connection with other leak prosecutions post-sentencing, and has successfully

obtained those materials in all cases in which it has filed an application, either by court order or

by the government's agreement to move to unseal relevant matters. See Order,In re the Appl. of
Reporters Comm.for Freedom ofthe Pressfor Access to Certain Sealed Court Records(Terry
Albury), 18-mc-85(D. Minn. Nov. 29,2018),ECF No.6(granting unopposed application to
unseal warrant, PR/TT,and Section 2703(d) materials); Order,In re the Appl. ofReporters

Comm.for Freedom ofthe Pressfor Access to Certain Sealed Court Records(Thomas Andrew
Drake), 17-cv-169(D. Md.June 27,2017),ECF No. 18(same); Notice of Voluntary Dismissal
Without Prejudice,In re the Appl. ofReporters Comm.for Freedom ofthe Pressfor Access to

Certain Sealed Court Records(Donald Sachtleben), 17-mc-8(S.D. Ind. June 12, 2017), ECF No.

3(dismissal upon order granting the government's motions to unseal requested records); Joint
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 17 of 32




Stipulation of Dismissal,In re the Appl ofReporters Comm.for Freedom ofthe Pressfor Access
to Certain Sealed Court Records(John C. Kiriakou), l:17-mc-2(E.D.V.A. Mar, 23,2017), ECF

No. 10(same); Order,In re the Appl ofReporters Comm.for Freedom ofthe Pressfor Access to
Certain Sealed Court Records(Jin-Woo Kim)y 16-mc-2193(D.D.C. Jan. 17,2017),ECF No.6

(same). Public access to such records related to the Winner Matter are sought for the same
purpose, and will provide the public and the press with further insight into the government's
pursuit ofleak investigations in general, and the Winner Matter, specifically.
II.    The Press and the Public Have a Constitutional and Common Law Right to Access
       the Sealed Warrant Materials,PR/TT Materials, and Section 2703(d) Materials.

       Whether the First Amendment affords a right of access to a document at any particular

stage in the criminal process tums on considerations of"experience and logic," i.e.(1)"whether
the place and process have historically been open to the press and general public," and (2)
"whether public access plays a significant positive role in the functioning ofthe particular
process in question." Press-Enter. Co. v. Superior Courts 478 U.S. 1,8,9(1986)((^Press-
Enterprise //"); United States v. Valentin 987 F.2d 708,712(11th Cir. 1993). Where the First

Amendment right of public access applies, a document may be sealed "only after(1)notice and

an opportunity to be heard on a proposed closure; and(2)articulated specific "findings that

closure is essential to preserve higher values and is narrowly tailored to serve that

interest."Fa/c«//, 987 F.2d at 713(quoting Press-Enterprise I, 464 U.S. at 510)).

        The common law also affords a public right of access to judicial records and documents

in both civil and criminal cases. See Nixon v. Warner Commc'ns,435 U.S. 589, 597(1978);

Bridgestone/Firestone, 263 F.3d at 1311 (citing Nixon, 435 U.S. at 597). "This right, like the

right to attend judicial proceedings, is important if the public is to appreciate fully the often


                                                 -9-
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 18 of 32




significant events at issue in public litigation and the workings ofthe legal system." Newman,
696 F.2d at 803 (citations omitted). The common law right of access is a qualified right, which
requires a weighing of competing interests. In determining whether countervailing interests
overcome the common law right of access in a given case, the district court may "look to

whether the records are sought for such illegitimate purposes as to promote public scandal or

gain unfair commercial advantage, whether access is likely to promote public understanding of
historically significant events, and whether the press has already been permitted substantial
access to the contents of the records." Newman^ 696 F.2d at 803(citing Nixon,435 U.S. at 598-

603&n.ll).

       A.      The First Amendment and Common Law Rights of Access ApdIv to Warrant
               Materials,

        1.     The public has a First Amendment riQht ofaccess to the Warrant Materials at
               issue.


       Although the Eleventh Circuit has held that the press and the public have a qualified First
Amendment right of access to criminal trial proceedings and records, including dockets, it has

not squarely addressed whether this right applies to warrant materials. See Valenti, 987 F.2d at

712; United States v. Ochoa-Vasquez,428 F.3d 1015, 1028(11th Cir. 2005). At least one federal

court of appeals has held that the First Amendment presumption of access applies to warrant

materials regardless of the status of the underlying investigation.In re Search Warrantfor
Secretarial Area Outside Office ofGunn,855 F. 2d 569, 573(8th Cir. 1988), and several district

courts have found that warrant materials are subject to constitutional right of access at least in the

post-investigation context. See In re Appl. ofN.Y. Times Co.for Access to Certain Sealed Court

Records, 585 F. Supp. 2d 83,94(D.D.C. 2008)("/w re N.Y. Times*'); Matter ofthe Appl. ofWP



                                                 10
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 19 of 32




Co., No. 16-mc-351 (BAH),2016 WL 1604976, at *2(D.D.C. Apr. 1,2016); United States v.
Loughner,769 F. Supp. 2d 1188,1195(D. Ariz. 2011); United States v. Kott, 380 F. Supp. 2d
1122, 1124-25 (C.D. Cal. 2004),affd on other grounds, 135 Fed. App'x 69(9th Cir. 2005).
       As those courts have correctly recognized, both prongs ofthe Press-Enterprise II
"experience and logic" inquiry are satisfied in the context of warrant materials. First, warrant
applications and supporting documents are judicial records which "have been historically
considered to be open to inspection by the public." In re Gunn,855 F.2d at 573. As the Eighth
Circuit has noted,"although the process ofissuing search warrants has traditionally not been
conducted in an open fashion, the search warrant applications and receipts are routinely filed
with the clerk of court without seal." Id.; see also In re N.Y. Times, 585 F. Supp. 2d at 88.

        Second, logic strongly favors access to warrant materials because access to them is
"important to the public's understanding ofthe function and operation ofthe judicial process and
the criminal justice system and may operate as a curb on prosecutorial or judicial misconduct."
In re Gunn, 855 F.2d at 573. Indeed,"warrant materials are often used to adjudicate important

constitutional rights such as the Fourth Amendment protection against unreasonable search and
seizures," and access to them allows the public to "ensure thatjudges are not merely serving as a
rubber stamp for the police." In re N.Y. Times, 585 F, Supp. 2d at 90.

        Moreover, access to warrant materials can shed light on specific matters that raise

important issues of public concern. For example,in 2013, it was revealed that, in 2010,FBI had
obtained an SCA warrant requiring Google to provide it with the contents of e-mails from the

 personal e-mail account of a Fox News reporter, James Rosen,in connection with a leak
investigation. See Ann E. Marimow,Justice Department's scrutiny ofFox News reporter James



                                               - 11
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 20 of 32




Rosen in leak case drawsfire. Wash. Post., May 20,2013, https'.//p6niia.cc/U25E-9AFU. Rosen
was reportedly unaware of the warrant's existence until it was reported in The Washington Post.
See Ryan Lizza, How Prosecutors Fought to Keep Rosen's Warrant Secret, New Yorker, May
24,2013, http://bit.lv/lTD3How. Unsealing ofthe warrant materials in that case, including an
affidavit which averred that there was "probable cause to believe" that Rosen, by attempting to

gather information from a source, had violated federal criminal law as "an aider and abettor
and/or co-conspirator," prompted a public outcry. See Aff. of Reginald B. Reyes         4-5,39-40,
Applfor Search Warrantfor E-mail Account[redactedj@gmail.com. No. 1:10-mj-00291(AK)
(D.D.C. Nov. 7,2011); Marimow,Justice Department's scrutiny ofFox News reporter James
Rosen in leak case drawsfire. Facing intense public pressure in the wake ofthe Rosen case, the

Department ofJustice revised the internal guidelines that govern the collection of records or
information from members ofthe news media in 2014 and 2015 to strengthen protections for

journalists. See 28 C.F.R. § 50.10.

       At least one district court in this Circuit has recognized that the qualified First

Amendment right of access applies to affidavits filed in support ofsearch warrant applications,

although the court denied immediate access without prejudice to renew the motion to unseal
following the upcoming suppression hearing. United States v. Shenberg, 791 F. Supp. 292,293

(S.D. Fla. 1991). Another court, without ruling on the constitutional question,found that,"[a]t
some point, possibly at the point in time of the return of the warrant or surely by the time of an

indictment, the salutary effects of public access become real and positive." Matter ofSearch of

Office Suitesfor World & Islam Studies Enter.,925 F. Supp. 738,741-42(M.D. Fla. 1996)

("[T]he federal rules, when read in conjunction with the common law, suggest that the filing of



                                                 12-
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 21 of 32




the warrant with the magistrate may be the point at which access is intended." (citing Fed. R.

Crim. P. 41(g))). Two district courts in this Circuit have rejected a constitutional right of access

to warrant materials, but did so in the specific context—not present here—of a pre-indictment,

ongoing investigation. See In re Four Search Warrants^ 945 F. Supp. 1563, 1567(N.D. Ga.

1996)(discussing Times Mirror Co. v. United States, 873 F.2d 1210(9th Cir.1989) and Bait. Sun

Co. V. Goetz, 886 F.2d 60(4th Cir. 1989)); In re Macon Tel. Pub. Co., 900 F. Supp. 489,491-92

(M.D. Ga. 1995)(same); of. United States v. Cohen, 18-cr-602(WHP)(S.D.N.Y. Feb. 7,2019)
(finding that the First Amendment presumption of access to warrant materials does not depend

on the stage of a criminal proceeding at which the documents are requested, but holding that a

strong common law presumption of access applies to warrant materials).

       2.      The public has a common law risht ofaccess to the Warrant Materials at issue.

       In addition to the constitutional right, the public also has a common law right of access to

the Warrant Materials. The Eleventh Circuit has held that "the media and public presumptively

have access" to "those items which may properly be considered public or judicial records."

Bridgestone/Firestone, 263 F.3d at 1311; see also Hesed El v. Poff, No. 1:18-CV-079,2018 WL

4688720, at *1 (S.D. Ga. Sept. 28,2018). District courts in this Circuit have concluded that

warrant materials are judicial records and that,"once search warrants are executed and retumed,

absent an order sealing the documents, both the search warrant and the affidavit are part ofthe

public domain and subject to the common law right of access." Matter ofSearch ofOffice Suites

for World & Islam Studies Enter., 925 F. Supp. at 742;see also In re Four Search Warrants,945

F. Supp. at 1567 (finding that a common law right of access applied to warrant materials related

to an ongoing criminal investigation because the investigation "would not be compromised by



                                                 13-
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 22 of 32




the release ofthe historical information pertaining only to a known former suspect"); In re

Macon Tel Pub. Co.,900 F. Supp. at 491 (finding that a "common law right of public access
exists in all instances" but, after weighing competing interests, holding that the particular pre-
indictment warrant materials at issue ^'should remain under seal until further order ofthe court ).
       Other federal courts of appeals have likewise uniformly found that warrant materials—
particularly those from closed investigations like the Winner Matter—^are judicial records to
which the common law right of access applies. See In re Search ofFair Finance,692 F.3d 424,
433(6th Cir. 2012); United States v. Business ofOuster Battlefield Museum and Store, 658 F.3d
1188, 1192(9th Cir. 2011); In re Appl ofNewsday, Inc., 895 F.2d 74,79(2d Cir. 1990)(a
search warrant application is "a public document subject to a common law right of access at the
post-investigation stage); Matter ofAppl. & Aff.for a Search Warrant,923 F.2d 324,330(4th
Cir. 1991)(recognizing the public's common law right of access to a search warrant affidavit
before trial and finding that the public had "significant interests" in access, and "[i]n the context
of the criminal justice system,these interests may be magnified"); Goetz,886 F.2d at 64-65
(holding that the common law presumption applies to affidavits supporting search warrants "in
the interval between execution ofthe warrants and indictment").

        B.      The First Amendment and Common Law Rights of Access AddIv to the
                Section 2703(d^ and PR/TT Materials.

        1.      The public has a First Amendment risht ofaccess to the Section 2703ld)and
                PR/TT Materials.


        The Section 2703(d) Materials and PR/TT Materials at issue here are analogous to
 warrant materials. As discussed above, warrant materials are subject to the First Amendment




                                                   14
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 23 of 32




right of access and, applying the experience and logic test, the constitutional right should
likewise apply to Section 2703(d) Materials and PR/TT Materials.
       First, the tradition of public access to warrant materials applies to the Section 2703(d)
Materials and PR/TT Materials. See In re Gunn,855 F.2d at 573(finding that warrant materials

are judicial records and documents that "have been historically considered to be open to
inspection by the public"); see also, United States v. El-Sayegh, 131 F.3d 158,161 (D.C. Cir.
1997)(stating that "[a] new procedure that substituted for an older one would presumably be
evaluated by the tradition of access to the older procedure"); United States v. GonzaleSy 150 F.3d
1246, 1256(10th Cir. 1998)(noting that the experience prong may be satisfied by establishing a
history of access to information "reasonably analogous" to the information sought). Because the
Section 2703(d)and PR/TT Materials are analogous to warrant materials, they should be
evaluated by this same historic tradition ofaccess. See El-Sayegh^ 131 F.3d at 161; Gonzales,
150 F.3datl256.

        Second, as with warrant materials, logic strongly supports a First Amendment right of

access to Section 2703(d)and PR/TT Materials. See In re N.Y. Times, 585 F. Supp. 2d at 90

("Specifically, with respect to warrants, openness plays a significant positive role in the
functioning ofthe criminal justice system, at least in the post-investigation stage."). Indeed,
because Section 2703(d) orders and orders authorizing the use ofPR/TT devices function like

warrants by allowing the government to obtain an individual's electronic communications
records, but may be obtained on a showing lower than the probable cause standard that must be

satisfied to obtain a search warrant under Federal Rule of Criminal Procedure 41,see 18 U.S.C. §

2703(d)and 18 U.S.C. § 3123(a)(1), access to such materials arguably plays an even more



                                                  15
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 24 of 32




"significant positive role in the functioning ofthe criminal justice system." In re N.Y. Times Co.,

585 F. Supp. 2d at 90.^Access to the Section 2703(d)and PR/TT Materials at issue here will
allow the public to scrutinize the arguments the government put forth in support oftheir
applications for any Section 2703(d)orders and orders authorizing the use ofPR/TT devices it
sought in connection with its investigation of Winner, as well as the basis for any court order
granting or denying such applications. Thus, access will allow the public to serve as a check on
prosecutorial and judicial misconduct, and provide a measure of accountability to the public at
large. In re Gunn,855 F.2d at 573;In re N.Y. Times Co., 585 F. Supp. 2d at 90.
        To date, no federal court of appeals has squarely addressed the question of whether the
First Amendment right of access applies to Section 2703(d) orders in the context of a closed
investigation. The Fourth Circuit, the only federal court of appeals to address access to Section
2703(d)orders, did so in the context of an ongoing criminal investigation at the "pre-grand jury
phase," and concluded that the First Amendment right of access did not apply in that context. In
re United Statesfor an Order Pursuant to 18 U.S.C. Section 2703(D)., 707 F.3d 283, 286,292
(4th Cir. 2013){"Appelbaum'y, of In re App. ofLeopold to Unseal Certain Elec. Surveillance
Appls. & Orders, 300 F. Supp. 3d 61,90-91 (D.D.C. 2018)(finding that no First Amendment
presumption of access applies to warrants, applications, and orders under the SCA or PRA).

^ Orders authorizing the installation and use ofPR/TT devices may be obtained ex parte by the
govemment on a certification that "the information likely to be obtained by such installation and use
is relevant to an ongoing criminal investigation." 18 U.S.C. § 3123(a)(1). A Section 2703(d)order
may be issued "if the govemmental entity offers specific and articulable facts showing that there are
reasonable grounds to believe that the contents ofa wire or electronic communication, or the records
 or other information sought, are relevant and material to an ongoing criminal investigation." 18
 U.S.C. § 2703(d).
   The district court's opinion in In re App. ofLeopold is currently on appeal to the U.S. Court of
 Appeals for the District of Columbia Circuit.


                                                   16
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 25 of 32




Here, in contrast, there is no ongoing investigation; Winner pled guilty to a one-count

superseding indictment and is currently serving her sentence. Accordingly, Appelbaum is
distinguishable.

       2.      The public also has a common law risht ofaccess to the Section 2703fd)and
               PR/TT Materials.

       The common law right of access also applies to the Section 2703(d)and PR/TT Materials

at issue here. Plainly, Section 2703(d) orders and orders authorizing the use ofPR/TT devices,

as well as any subsequent, related court orders, are judicial records and documents. See, e.g.,

Appelbaum^ 707 F.3d at 290("[l]t is commonsensical that judicially authored or created

documents are judicial records."). Keeping with this principle, courts have held that the common

law right of access attaches to Section 2703(d) orders, as well as to orders authorizing the use of

PR/TT devices. See id (stating that the court had "no difficulty holding that the actual § 2703(d)

orders and subsequent orders issued by the court are judicial records"); In re Appl. ofthe U.S.for

an Order Pursuant to 18 U.S.C. Section 2703(d)^ 830 F. Supp. 2d 114, 151—52(E.D. Va.2011)

(applying the common law right of access balancing test to materials related to a Section 2703(d)

order); In re Sealing & Non-Disclosure ofPR/TT/2703(D) Ordersy 562 F. Supp. 2d 876,891

(S.D. Tex. 2008)(writing that "opinions, orders,judgments, docket sheets, and other information

related to the court's public functions" are in the "top drawer ofjudicial records" that are "hardly

ever closed to the public"). Accordingly, the Section 2703(d) orders, orders authorizing the use

ofPR/TT devices, and any subsequent, related court orders issued in connection with the Winner

Matter are judicial records subject to a strong presumption of access under the common law.

       In addition,just as applications and supporting affidavits for warrants are judicial records,

applications and supporting affidavits for Section 2703(d) orders and orders authorizing the use


                                                 17
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 26 of 32




ofPR/TT devices are likewise judicial records because, among other things, they are considered
by the court in determining whether to issue the order being sought by the government. See
Bridgestone/Firestone, 263 F.3d at 1312(holding that documents that "require Judicial resolution
ofthe merits [are] subject to the common-law right").

       A court may issue a Section 2703(d)order "only if the govemmental entity offers specific
and articulable facts showing that there are reasonable grounds to believe" the communications
records that will be obtained "are relevant and material to an ongoing criminal investigation." 18

U.S.C. § 2703(d). Thus,the applications and supporting affidavits form the basis for the court's
determination of whether the govemment has met the statutory standard for issuance of a Section
2703(d)order, which is "essentially a reasonable suspicion standard." Appelbaum,707 F.3d at
287. Likewise, before a court enters an order authorizing the installation and use of a pen

register or trap and trace device, it must conclude that "the attomey for the Govemment has
certified to the court that the information likely to be obtained by such installation and use is

relevant to an ongoing criminal investigation." 18 U.S.C. § 3123(a)(1). The govemment's
application thus plays a decisive role in the court's determination as to whether use of a PR/TT
device should be authorized or a Section 2703(d) order issued.

       Finally, motions related to Section 2703(d)orders and PR/TT orders other than
applications also play a key role in the adjudicatory process and therefore are judicial records.
Such derivative motions are filed with the objective of obtaining judicial action or relief, and the

court relies upon such filings in granting or denying the reliefsought. Consistent with this

reasoning, the Fourth Circuit has held that derivative Section 2703(d) motions are judicial

records because they play a role in the adjudicative process; namely,"they were filed with the



                                                  18
  Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 27 of 32




objective of obtaining judicial action or relief pertaining to § 2703(d)ordiQxs" Appelbaum,707
F.3d at 291. For these reasons, any derivative Section 2703(d)and PR/TT motions are judicial

records to which the common law right of access applies.

III.   The Press and the Public Have Both a Constitutional and Common Law Right of
       Access to Court Docket Sheets Reflecting the Warrant Materials,PR/TT Materials,
       and Section 2703(d) Materials.

       Docket sheets are judicial records to which the common law right of access applies. See

In re Gunn, 855 F.2d at 575("The case dockets maintained by the clerk ofthe district court are

public records."(citation omitted)). In addition, several federal courts of appeals, including the
Eleventh Circuit, have recognized that the constitutional right of access also applies to court

docket sheets. See Valentin 987 F.2d at 715 (holding unconstitutional the maintenance of a

"dual-docketing system" whereby certain dockets were sealed and "completely hid[den] from

public view"); see also Hartford Courant Co. v. Pellegrino, 380 F.3d 83,93-94(2d Cir. 2004)

(holding that docket sheets in civil and criminal proceedings "enjoy a presumption ofopenness

and that the public and the media possess a qualified First Amendment right to inspect them");

Doe V. Pub. Citizen, 749 F.3d 246,268(4th Cir. 2014)(holding that there is a First Amendment

right of access to docket sheets in civil proceedings); Tri-Cty. Wholesale Distributors, Inc. v.

Wine Grp., Inc., 565 F. App'x 477,490(6th Cir. 2012)("The First Amendment access right

extends to court dockets, records, pleadings, and exhibits.").




                                                 19-
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 28 of 32




IV.     The Government Cannot Meet Its Burden to Overcome the Presumption of Access
        to the Warrant Materials,PR/XT Materials, and Section 2703(d)Materials.
        A.    The Government Cannot Demonstrate a Compelling Interest That Justifies
              the Continued Sealing of the Warrant.Section IVOStd'l. and PR/TT
               Materials.


        A document to which the First Amendment right of access applies may remain under seal

only if"specific, on the record findings are made demonstrating that 'closure is essential to
preserve higher values and is narrowly tailored to serve that interest.'" Press-Enterprise II,478
U.S. at 13-14(quoting Press-Enterprise 1,464 U.S. at 510); see also Valenti, 987 F.2d at 713.
Newman, 696 F.2d at 802("A presumption of access must be indulged to the fiillest extent not

incompatible with the reasons for closure."(citing Richmond Newspapers,448 U.S. at 580 n.
17)).

        Because the government's investigation and prosecution of Winner has concluded, there
can be no compelling interest in the continued sealing ofany Warrant, Section 2703(d), and
PR/TT Materials related to the Winner Matter. Moreover, even assuming arguendo that the

government could identify some compelling interest thatjustified sealing some portion of those
Warrant, Section 2703(d), or PR/TT Materials, redaction—^not wholesale sealing—^would be

required. See Press-Enterprise 1,464 U.S. at 510(closure ofrecords must be narrowly tailored
to serve the compelling government interest); Newman,696 F.2d at 802("Ifclosure is warranted,
the restriction on access must be narrowly drawn with only the part ofthe proceeding as is

necessary closed."(citing Globe Newspaper Co.,457 U.S. at 608)).




                                                20
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 29 of 32




       B.        The Government Cannot Overcome the Strong Common Law Presumption
                 in Favor of Disclosure of the Warrant.Section 2703(d). and PR/XT
                 Materials.


       Where, as here, the common law presumption ofaccess attaches,judicial records may be
sealed only if and to the extent that the presumption is outweighed by competing interests. See
Bridgestone/Firestone, Inc., 263 F.3d at 1311 & n. 7. Here,the weight of the presumption of
access is especially strong as the judicial records at issue play an important role in determining
the substantive rights of individuals and provide great value to those monitoring federal courts as
well as actions of the executive branch. See United States v. AmodeOy 71 F.3d 1044,1049(2d

Cir. 1995); Smithy 956 F.2d at 650.

       Against this strong presumption of access, there are minimal—ifany—interests in
maintaining the secrecy of the judicial records at issue, and they should be unsealed. As
explained above, there is no ongoing investigation; the Winner Matter has concluded, and
Winner is currently serving her sentence. Moreover, none ofthe court records at issue are being

sought for an improper purpose. The Reporters Committee seeks access to these materials for
the benefit of the press and public at large. In addition, much of the information relating to

Winner's prosecution—^and, as noted above, materials related to at least one search warrant

obtained by the government—are already in the public forum. The public loiows that Winner

was charged for allegedly disclosing national defense information to a news media outlet, and
that she pled guilty. Accordingly, even though the Warrant, Section 2703(d), and PR/TT

Materials are sealed, much of their underlying subject matter is public, a factor weighing in favor

of disclosure.




                                               -21
   Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 30 of 32




       In sum, because no competing factors outweigh the strong presumption of public access

to the Warrant, Section 2703(d), and PR/TT Materials at issue here, they should be unsealed.
                                        CONCLUSION


       For the foregoing reasons, the Reporters Committee's respectfully requests that the Court
grant its motion to intervene in the matter of United States v. Reality Winner, Case No. 1.17-cr-
34(S.D. Ga.2017)for the limited purpose of seeking access to certain sealed court records
concerning the completed "leak" investigation and related criminal prosecution ofthe Winner
Matter, and enter an order unsealing the Warrant, Section 2703(d), and PR/TT Materials related
to the Winner Matter.




                                                 22-
  Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 31 of 32




Dated: March 4,2019             Respectfully submitted.



                                /DavidE. Hudson
                                David E. Hudson
                                 Ga. Bar No. 374450
                                 Hull Barrett
                                 SunTrust Banlc Building, 801 Broad Street
                                 Seventh Floor
                                 Augusta, GA 30901
                                 Tel:(706)722-4481

                                 Peter C. Canfield
                                  Ga. Bar No. 107748
                                 Meredith C. Kincaid
                                  Ga. Bar No. 148549
                                 JONES Day
                                 1420 Peachtree Street, NE,Suite 800
                                 Atlanta, GA 30309
                                 Tel:(404)521-3939

                                 Counsel ofRecordfor Applicant the Reporters
                                 Committeefor Freedom ofthe Press

                                 Bruce D. Brown*
                                 Katie Townsend*
                                 Linda Moon*
                                 The Reporters Committee For
                                 Freedom Of The Press
                                 1156 15th St. NW,Suite 1020
                                 Washington,DC 20005
                                 Tel:(202)795-9300

                                 *0/"Counselfor Applicant the Reporters
                                 Committeefor Freedom ofthe Press




                                   23
T- ^      Case 1:17-cr-00034-JRH-BKE Document 334 Filed 03/07/19 Page 32 of 32




                                       CERTIFICATE OF SERVICE

               I hereby certify that on March 4,2019,1 electronically filed the foregoing with the Clerk

       ofthe Court using the ECF system, which sent notification ofsuch filing to counsel ofrecord for

       all parties.




                                                        /s/David E. Hudson
                                                        David E. Hudson




                                                     -24
